DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to amendments filed on 06/23/2022 in which claims 1-4,6-11 and 13-20 were presented for examination. Applicant has withdrawn Claims 5 and 12 and have been fully considered. 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-4,6-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Applicant’s specification amendment filed on 06/23/2022 overcomes the objections to the specification. The objection to the specification has been withdrawn. 
Applicant’s claim amendment filed on 06/23/2022 overcomes the 112 rejection of claim 2, 6, 16 and 20. Claim Rejections - 35 USC § 112 has been withdrawn. Based on the newly amended claims, new Claim Rejections - 35 USC § 112 are applied (see below).

Specification
The disclosure is objected to because of the following informalities: 
Newly amended specification on 06/23/2022 recites “person=s” should read “person’s”.

Claim Objections
Claim 1 and 7 are objected to because of the following informalities:
Claim 1 recites “to fit over aid resilient inner pad”, it should read “to fit over said resilient inner pad”.
Claim 7 recites in line 1 “a wearer=s” has a typo and should read “a wearer’s”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "said guard strips" in line 1.  There is insufficient antecedent basis for this limitation in the claim. "guard strips" has not been previously claimed in the claim (7) and it is unclear what “guard strips” are being referred to. For purpose of examination, “said guard strips” is being considered “said plurality of rigid elongated members” for proper antecedent basis.
Claim 13 recites the limitation "said elongated members" in line 1.  There is insufficient antecedent basis for this limitation in the claim. " said elongated members " has not been previously claimed in the claim (7).  For purpose of examination, “said elongated members” is being considered “said plurality of rigid elongated members” for proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Isono (JP 2017155389 A) in view of Korean inventor (KR) (KR 200483875 Y1).
Regarding claim 1, Isono discloses a posterior knee guard for protecting the popliteal fossa area of a wearer (Figs 1-5), the posterior knee guard comprising: a resilient inner pad (Fig 5; #4) adapted to be positioned over the popliteal fossa area of a wearer; and a flexible covering (Fig 5, #6). 
However, Isono fails to disclose an outer shell having a vertical column of horizontal guard strips, each said strip being spaced from an adjacent said strip, said outer shell being adapted to fit over aid resilient inner pad, and a flexible covering overlaying said outer shell.
(KR 200483875 Y1) by Korean inventor discloses having a pad (Fig 1, #140 having a vertical column of horizontal guard strips (Fig 1, #110 with 130), each said strip being spaced from an adjacent said strip (Fig 5, see #130 being spaced in between), said outer shell being adapted to fit over aid resilient inner pad, and a flexible covering overlaying said outer shell (Fig 6, #114 transparent material, page 3, last paragraph of PE2E translate to page 3). Further examiner respectfully noted that transparent material is flexible, e.g., from this teaching in the Korean inventor discloses “In addition, since the present invention has flexibility, it can be easily carried and stored after the volume is reduced, and various colors can be easily applied, thereby satisfying the user's taste.”.
Isono and (KR 200483875 Y1) by Korean inventor are considered analogous art to the claimed invention because they are in the same field of invention for leg/knee guard with pads. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isono’s posterior knee guard (modifying resilient inner pad) to have an outer shell having a vertical column of horizontal guard strips, each said strip being spaced from an adjacent said strip as taught by (KR 200483875 Y1) by Korean inventor in order to have a predetermined hardness when an impact is applied from the outside (KR-abstract). 
Further Isono as modified teaches  outer shell of KR (Fig 1, #140) being adapted to fit over said resilient inner pad of Isono (Fig 5; #4), and a flexible covering overlaying said outer shell (Fig 6, #114 transparent material, page 3, last paragraph of PE2E translate to page 3, line 1) in order to absorb shocks applied to the pad and impact transmitted from the pad. 
Moreover, the limitation “said outer shell being adapted to fit over aid resilient inner pad, and a flexible covering overlaying said outer shell” is a functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function. Isono as modified by KR is capable of performing the function as claimed since the combination of Isono and KR has provided all the structural limitations. 
Regarding claim 2, Isono as modified discloses the limitation of claim 1 as described above and further discloses wherein said horizontal guard strips are mounted to said inner pad (Korean inventor, Fig 1, #130 and #110). 
Examiner respectfully notes that the limitation “whereby the resilient inner pad acts as a joint between adjacent guard strips for articulated movement of the outer shell” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function. Isono as modified discloses the structure of resilient inner pad in combination with horizontal guard strips as claimed, there would be a reasonable expectation for posterior knee guard of modified Isono to perform such function. 
Regarding claim 4, Isono as modified disclose the limitation of claim 1 as described above and Isono further discloses wherein said resilient inner pad (Figs 1-4, #4) is at least partially overlaid with a liner material (Figs 1-6, #6 sheet material). 
Regarding claim 6, Isono as modified disclose the limitation of claim 1 as described above and (KR 200483875 Y1) by Korean inventor further discloses wherein said vertical column of horizontal guard strips include multiple segments (Fig 1, #130, see strip #130 that are separated from each other). 
Regarding claim 7, Isono discloses a posterior knee guard for protecting the posterior of a wearer’s knee (Figs 1-5), the posterior knee guard comprising: a flexible inner pad (Fig 5; #4); 
Isono fails to disclose a hard-outer shell coupled to said inner pad, said outer shell having a plurality of rigid elongated members coupled to each other for articulated movement of said outer shell. 
 (KR 200483875 Y1) by Korean inventor discloses having an outer pad/shell (Fig 1, #110 with #130) having a plurality of rigid elongated members coupled to each other for articulated movement of said outer shell (Fig 1, #130). Although (KR 200483875 Y1) by Korean inventor doesn’t explicitly discloses rigidity, every material is flexible and rigid and has the degree of rigidity. It is stated “there are various kinds of viscoelastic material (C) such as slime, silly putty, etc. made of starch which hardens when applied from the outside.that (also in abstract), show some level of rigidity in the material used in (Fig 1, #130). 
Isono and (KR 200483875 Y1) by Korean inventor are considered analogous art to the claimed invention because they are in the same field of invention for leg/knee guard with pads. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isono’s posterior knee guard (modifying flexible inner pad) to have a plurality of rigid elongated members coupled to each other as taught by (KR 200483875 Y1) by Korean inventor in order to have a predetermined hardness when an impact is applied from the outside (abstract). Moreover, the limitation “for articulated movement of said outer shell” is a functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  The outer shell/pad of Isono as modified above is capable of performing the function as claimed.
Regarding claim 8, Isono as modified disclose the limitation of claim 7 as described above and Korean inventor further discloses comprising a flexible covering overlaying said outer shell. This is the result of the modification presented in claim 7 above, where the Korean inventor’s outer shell 110 is overlaid with a flexible covering (Fig 6, #114 transparent material, page 3, last paragraph of PE2E translate to page 3, line 1). Further examiner respectfully noted that transparent material is flexible e.g., from this teaching in the Korean inventor discloses “In addition, since the present invention has flexibility, it can be easily carried and stored after the volume is reduced, and various colors can be easily applied, thereby satisfying the user's taste.”.Regarding claim 9, Isono as modified disclose the limitation of claim 7 as described above and further discloses wherein said guard strips are coupled to each other by mounting each elongated member to said inner pad to create a space between each adjacent elongated member (Fig 1 and 5; see #130 being spaced in between).
Regarding claim 11, Isono as modified disclose the limitation of claim 7 as described above and further discloses wherein said inner pad is at least partially overlaid with a liner material (Figs 1-6, #6 flexible sheet is covering both front and back of the inner pad).
Regarding claim 13, Isono as modified disclose the limitation of claim 7 as described above and further discloses wherein said elongated members include multiple segments (Fig 1, #130, see strip #130 that are separated from each other).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Isono (JP 2017155389 A) in view of Korean inventor (KR) (KR 200483875 Y1) and Osgood (US 20150121600 A1).
Regarding claim 3, Isono as modified disclose the limitation of claim 1 as described above and however Isono as modified failed to disclose wherein said resilient inner pad has a laterally extending strap channel therethrough, whereby the strap channel may receive the mounting strap of a conventional shin guard.
Osgood discloses a pad having a laterally extending strap channel (Fig 6, #601) therethrough, whereby the strap channel may receive the mounting strap of a conventional shin guard.
Isono as modified and Osgood are considered analogous art to the claimed invention because they are in the same field of invention for leg/knee guard with attachment means (both attachment means are known in the art). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted/exchanged the attachement means of Isono (Fig 2, #12), with the attachment means (Fig 6, #601) as taught by Rife, in order to provide means for attaching mounting strap or any fasteners onto the pad; and, thesubstitution/exchanging of the attatchment means would be a simple substitution of one known element for another to obtain predictable results, an ability to obtain a mounting element from another object (a conventional shin guard).
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case strap channel disclosed by Osgood is fully capable of performing the intended use claimed (i.e. the strap channel is for receiving the mounting strap of a conventional shin guard and in order to mounted onto a conventional shin guard.)
Regarding claim 10, Isono as modified disclose the limitation of claim 7 as described above, however fails to disclose wherein said inner pad has a laterally extending strap channel therethrough.
Osgood discloses a pad having a laterally extending strap channel (Fig 6, #601) therethrough. 
Isono as modified and Osgood are considered analogous art to the claimed invention because they are in the same field of invention for leg/knee guard with attachment means (both attachment means are known in the art). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted/exchanged the attachement means of Isono (Fig 2, #12), with the attachment means (Fig 6, #601) as taught by Rife, in order to provide means for attaching mounting strap or any fasteners onto the pad; and, the substitution/exchanging of the attatchment means would be a simple substitution of one known element for another to obtain predictable results, an ability to obtain a mounting element from another object (a conventional shin guard).
Claims 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Isono (JP 2017155389 A) in view of Korean inventor (KR) (KR 200483875 Y1) and Beland (US 20050114976 A1).
Regarding claim 14, Isono discloses a posterior knee guard (Figs 1-5, the guard in the back of the knee); said posterior knee guard (Figs 1-5) having a resilient inner pad (Fig 5; #4).
However, Isono fails to disclose a hard outer shell coupled to said inner pad. 
(KR 200483875 Y1) by Korean inventor discloses having a pad (Fig 1, #140) having a hard outer shell (Fig 1, 110  with #130). Further, It is stated “there are various kinds of viscoelastic material (C) such as slime, silly putty, etc. made of starch which hardens when applied from the outside.that (also in abstract), show some level of rigidity and hardness in the material used in (Fig 1, #130). 
Isono and (KR 200483875 Y1) by Korean inventor are considered analogous art to the claimed invention because they are in the same field of invention for leg/knee guard with pads. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isono’s posterior knee guard (modifying resilient inner pad) to have a hard outer shell as taught by (KR 200483875 Y1) by Korean inventor (KR) in order to have a predetermined hardness when an impact is applied from the outside (abstract).
The combination as modified above results in a hard outer shell coupled to said inner pad. 
Isono as modified above discloses a posterior knee guard being coupled to the knee guard portion (Fig 1-5, #1 and 2) and a flexible mounting strap, however fails to disclose a shin guard having a lower leg portion, a posterior knee guard coupled to said shin guard, a posterior knee guard coupled to said shin guard, said posterior knee guard being coupled to said shin guard through said flexible mounting strap being coupled to said posterior knee guard.
Beland discloses a shin guard (Fig 1, #10) and a shin guard having a lower leg portion (Fig 1, #12) and a kneecap portion (Fig 1, #14), the shin guard also having a flexible mounting strap (Fig 1, #16). 
Isono as modified and Beland inventor are considered analogous art to the claimed invention because they are in the same field of invention for leg guard with flexible strap. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isono’s knee guard to have a shin portion (guard with both shin and knee portions) as taught by Beland in order to provide a full coverage of the front of the leg knee and shin portion to protect the leg from any injuries during the sport. 
The combination as modified above results in a posterior knee guard coupled to said shin guard and both references are known in the art for posterior knee guard being coupled to said shin/knee guard through said flexible mounting strap being coupled to said posterior knee guard. 
Regarding claim 15, Isono as modified disclose the limitation of claim 14 as described above and further discloses wherein said outer shell (KR; Fig 1, #110) includes a plurality of horizontal guard strips (KR;Fig 1, #130).
Regarding claim 16, Isono as modified disclose the limitation of claim 14 as described above and further discloses wherein said plurality of horizontal guard strips includes a space between each adjacent guard strip (KR: Fig 1 and 5; see #130 being spaced in between), and wherein each guard strip is coupled to said inner pad (KR: Fig 1 and 5; #130 as the result of combination above in claim 14).
Regarding claim 17, Isono as modified disclose the limitation of claim 14 as described above and further discloses comprising a flexible covering overlaying said outer shell. (Isono; Figs 1-6, #6 flexible sheet is covering both front and back of the inner pad).
Regarding claim 19, Isono as modified disclose the limitation of claim 14 as described above and further discloses wherein said inner pad is at least partially overlaid with a liner material (Isono; Figs 1-6, #6).
Regarding claim 20, Isono as modified disclose the limitation of claim 15 as described above and further discloses wherein said plurality of horizontal guard strips include multiple segments (Isono: Fig 1, #130, see strip #130 that are separated from each other).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Isono (JP 2017155389 A) in view of Korean inventor (KR) (KR 200483875 Y1), Beland (US 20050114976 A1) and Osgood (US 20150121600 A1).
Regarding claim 18, Isono as modified disclose the limitation of claim 14 as described above, however Isono doesn’t explicitly disclose wherein said inner pad has a laterally extending strap channel therethrough and further discloses said mounting strap of said shin guard extends through said strap channel.
Osgood discloses a pad having a laterally extending strap channel (Fig 6, #601) therethrough. 
Isono as modified and Osgood are considered analogous art to the claimed invention because they are in the same field of invention for leg/knee guard with attachment means (both attachment means are known in the art). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted/exchanged the attachement means of Isono (Fig 2, #12), with the attachment means (Fig 6, #601) as taught by Rife, in order to provide means for attaching mounting strap or any fasteners onto the pad; and, the substitution/exchanging of the attatchment means would be a simple substitution of one known element for another to obtain predictable results, an ability to obtain a mounting element from another object (a shin guard).
The combination as modified above results in said mounting strap of said shin guard (of Beland) or (front knee guard of Isono) extends through said strap channel.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- US 10092438 B2 by Salsbery discloses leg braces configured to assist in straightening of a user's leg are shown and described. Each of the leg braces includes an anterior brace configured to be braced against an anterior portion of the leg proximal to the knee joint, having a selectively expandable and contractible bladder and an anterior brace attachment mechanism for attaching the anterior brace to a posterior brace. In some examples, each of the leg braces further includes the posterior brace configured to be braced against a posterior portion of the leg, the posterior brace having a rigid elongate base, an upper posterior brace attachment mechanism, and a lower posterior brace attachment mechanism for attaching the posterior brace to the leg below the knee joint.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/
Examiner, Art Unit 3732
/SALLY HADEN/            Primary Examiner, Art Unit 3732